FILED
                                                                         Oct 23 2017, 10:01 am

                                                                              CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Victoria Bailey                                            Curtis T. Hill, Jr.
      Indianapolis, Indiana                                      Attorney General of Indiana

                                                                 J.T. Whitehead
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Cameron Tibbs,                                             October 23, 2017
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 49A02-1701-CR-154
              v.                                                 Appeal from the Marion Superior
                                                                 Court
      State of Indiana,                                          The Honorable Grant W.
      Appellee-Plaintiff.                                        Hawkins, Judge
                                                                 Trial Court Cause No.
                                                                 49G05-1603-MR-10589



      Barnes, Judge.


                                              Case Summary
[1]   Cameron Tibbs appeals his convictions for Level 6 Felony obstruction of justice

      and Class A misdemeanor carrying a handgun without a license. We affirm.



      Court of Appeals of Indiana | Opinion 49A02-1701-CR-154 | October 23, 2017                  Page 1 of 10
                                                       Issue
[2]   The sole issue before us is whether the trial court properly denied Tibbs’s

      motion to transfer his case to juvenile court after he was found not guilty of

      murder.


                                                       Facts
[3]   On December 13, 2015, LeStacia Harris drove Shanice Dozier and seventeen-

      year-old Tibbs to a gas station/convenience store in Indianapolis. Tibbs and

      Dozier waited outside in the car while Harris went inside to purchase some

      items. While Harris was inside, Dozier noticed some cash lying on the ground.

      She claimed she did not see anyone drop it, and she retrieved it while Tibbs

      stayed in the car. As Dozier got back in the car, a man—David Bowman—

      came running up to the car, claiming the cash was his. Bowman pushed down

      one of the car windows and said, “I’m about to kill you right now if you don’t

      give me my money back.” Tr. Vol. III. p. 16. Bowman put his hand into one

      of his pockets as if reaching for a gun. As Bowman repeatedly said he was

      going to kill Dozier, Tibbs said “No you’re not.” Id. at 19. After Bowman

      again said, “Oh, yes, I am,” Tibbs pulled out a gun that he had in the car and

      fatally shot Bowman in the chest. Id. Harris had returned to the car by this

      point and immediately drove away. Dozier found a shell casing on the floor of

      the car and gave it to Tibbs, and she believes he “got rid of it.” Id. at 36.

      Neither the shell casing nor the gun was ever found.




      Court of Appeals of Indiana | Opinion 49A02-1701-CR-154 | October 23, 2017   Page 2 of 10
[4]   The State charged Tibbs as an adult with murder, Level 6 felony obstruction of

      justice, Class A misdemeanor dangerous possession of a firearm, and Class A

      misdemeanor carrying a handgun without a license. The State later dismissed

      the dangerous possession of a firearm charge. While Tibbs was out on bond

      awaiting trial and on home detention, and after he turned eighteen, he was

      arrested and charged in Jackson County with aiding, inducing, or causing Level

      3 felony armed robbery, Level 6 felony resisting law enforcement, and Class A

      misdemeanor resisting law enforcement. At the murder trial, Tibbs claimed

      self-defense, and the jury was instructed on that defense. The jury acquitted

      Tibbs of murder but found him guilty of Level 6 felony obstruction of justice

      and Class A misdemeanor carrying a handgun without a license.


[5]   After the jury’s verdict but before the trial court entered judgment of conviction

      and sentenced Tibbs, he petitioned to have his case transferred to juvenile court

      for adjudication and disposition. At a hearing on the petition, he presented

      testimony from a social worker and from his mother. The social worker

      testified generally about juvenile brain development, differences between the

      juvenile and adult criminal systems, and the disparate impact of an adult

      criminal conviction versus a delinquency adjudication. Tibbs’s mother related

      that he had never been arrested prior to the shooting of Bowman, that he had

      not had serious discipline problems in school, and that he had extended family

      willing to support him. The State did not present evidence at the hearing, but it

      did submit a written memorandum of law arguing against transfer to juvenile




      Court of Appeals of Indiana | Opinion 49A02-1701-CR-154 | October 23, 2017   Page 3 of 10
      court to which it attached the charging information and officer incident report

      for the pending Jackson County charges.


[6]   At the conclusion of the hearing, the trial court stated:


              But for the violation of my orders, I’d send him back to juvenile
              in a minute, even at age 18. But the violation of my orders also
              includes the arrest in Jackson County, where a gun was involved
              even if he didn’t have it. . . . It’s going to be up to someone else
              to convince me that during that hour long drive there was no idea
              what was going on. So the [sic] all of that information inclines
              me to decide not to send this back to juvenile.


      Tr. Vol. IV pp. 137-38. The trial court did not issue a written order denying

      Tibbs’s motion to transfer, but the denial is reflected in the chronological case

      summary. Tibbs now appeals.


                                                    Analysis
[7]   Tibbs’s specific claim on appeal is that the trial court was required to enter

      findings explaining why it denied his motion to transfer his case to juvenile

      court and that the trial court’s oral statement at the conclusion of the hearing on

      his motion was inadequate. Indiana Code Section 31-30-1-4 provides in part:


              (a) The juvenile court does not have jurisdiction over an
              individual for an alleged violation of:


                       (1) IC 35-41-5-1(a) (attempted murder);


                       (2) IC 35-42-1-1 (murder);


      Court of Appeals of Indiana | Opinion 49A02-1701-CR-154 | October 23, 2017   Page 4 of 10
                  (3) IC 35-42-3-2 (kidnapping);


                  (4) IC 35-42-4-1 (rape);


                  (5) IC 35-42-4-2 (criminal deviate conduct) (before its
                  repeal);


                  (6) IC 35-42-5-1 (robbery) if:


                          (A) the robbery was committed while armed with a
                          deadly weapon; or


                          (B) the robbery results in bodily injury or serious
                          bodily injury;


                  (7) IC 35-42-5-2 (carjacking) (before its repeal);


                  (8) IC 35-47-2-1 (carrying a handgun without a license), if
                  charged as a felony;


                  (9) IC 35-47-10 (children and firearms), if charged as a
                  felony; or


                  (10) any offense that may be joined under IC 35-34-1-
                  9(a)(2) with any crime listed in this subsection;


        if the individual was at least sixteen (16) years of age but less than
        eighteen (18) years of age at the time of the alleged violation.


                                               *****


        (c) If:

Court of Appeals of Indiana | Opinion 49A02-1701-CR-154 | October 23, 2017      Page 5 of 10
                       (1) an individual described in subsection (a) is charged
                       with one (1) or more offenses listed in subsection (a);


                       (2) all the charges under subsection (a)(1) through (a)(9)
                       resulted in an acquittal or were dismissed; and


                       (3) the individual pleads guilty to or is convicted of any
                       offense other than an offense listed in subsection (a)(1)
                       through (a)(9);


              the court having adult criminal jurisdiction may withhold
              judgment and transfer jurisdiction to the juvenile court for
              adjudication and disposition. In determining whether to transfer
              jurisdiction to the juvenile court for adjudication and disposition,
              the court having adult criminal jurisdiction shall consider
              whether there are appropriate services available in the juvenile
              justice system, whether the child is amenable to rehabilitation
              under the juvenile justice system, and whether it is in the best
              interests of the safety and welfare of the community that the child
              be transferred to juvenile court. . . .


[8]   The language under which Tibbs filed his motion—subsection (c) of the

      statute—was enacted in 2016 and has not yet been the subject of an appellate

      opinion.1 Here, Tibbs had to be charged in adult court for murder under

      subsection (a)(2). But, when he was acquitted of that charge and only convicted

      of obstruction of justice and misdemeanor carrying a handgun without a

      license, he was eligible for consideration of what might be called a “reverse




      1
       This amendment was effective July 1, 2016—after Tibbs committed these offenses but before his trial. The
      State makes no argument that the statute was inapplicable to Tibbs.

      Court of Appeals of Indiana | Opinion 49A02-1701-CR-154 | October 23, 2017                    Page 6 of 10
       transfer” to juvenile court for disposition, rather than being convicted and

       sentenced in adult court.


[9]    The “reverse transfer” statute states that a trial court “may withhold judgment

       and transfer jurisdiction to the juvenile court for adjudication and disposition”

       after consideration of several enumerated factors. “The term ‘may’ in a statute

       ordinarily implies a permissive condition and a grant of discretion.” Tongate v.

       State, 954 N.E.2d 494, 496 (Ind. Ct. App. 2011), trans. denied. It logically

       follows that a trial court’s ruling on a “reverse transfer” request would be

       reviewed for an abuse of discretion. See, e.g., Lyles v. State, 834 N.E.2d 1035,

       1046 (Ind. Ct. App.2005) (noting that whether to grant a mistrial is within the

       trial court’s discretion and is reviewed on appeal for an abuse of that

       discretion), trans. denied. An abuse of discretion occurs when a trial court’s

       decision is clearly against the logic and effect of the facts and circumstances, or

       when the trial court misinterprets the law. Heaton v. State, 984 N.E.2d 614, 616

       (Ind. 2013).


[10]   Tibbs does not directly challenge the merits of the trial court’s ruling. The

       narrow inquiry here is whether the trial court abused its discretion in not

       entering more detailed findings supporting its decision to deny Tibbs’s “reverse

       transfer” petition. Effectively, Tibbs contends the trial court misinterpreted the

       law as not requiring detailed findings and that we should remand for the entry

       of such findings. We disagree.




       Court of Appeals of Indiana | Opinion 49A02-1701-CR-154 | October 23, 2017   Page 7 of 10
[11]   As a matter of statutory interpretation, we will not ordinarily read requirements

       into clear and unambiguous statutes that are not there. Mitchell v. State, 813

       N.E.2d 422, 429 (Ind. Ct. App. 2004), trans. denied. The “reverse transfer”

       statute contains no requirement that the trial court enter findings. If the

       legislature had wanted to require such findings, it knows how to do so. See

       Lucas v. McDonald, 954 N.E.2d 996, 998-99 (Ind. Ct. App. 2011) (holding trial

       court did not err in failing to enter findings in support of its denial of petition to

       be removed from lifetime sex offender registry because statute only required

       such findings if a petition was approved). In fact, there is an express statutory

       requirement for a trial court to enter findings in support of a discretionary

       decision to waive a juvenile into adult court. Ind. Code § 31-30-3-10. The

       legislature chose not to enact such a requirement for a “reverse waiver,” and we

       will not read one into the statute.


[12]   Tibbs argues as a more general proposition that a trial court should enter

       findings regarding a “reverse waiver” decision by relying upon our supreme

       court’s non-statutory requirement that trial courts enter detailed statements in

       support of sentences they impose upon defendants. See, e.g., Anglemyer v. State,

       868 N.E.2d 482, 489 (Ind. 2007), aff’d on reh’g, 875 N.E.2d 218 (Ind. 2007).

       However, Tibbs has not cited any case that has applied the sentencing

       statement requirement outside the context of sentencing. That requirement was

       established for a number of reasons specific to sentencing and the constitutional

       authority of Indiana appellate courts to review and revise sentences, including:

       guarding against arbitrary and capricious sentences; providing an adequate


       Court of Appeals of Indiana | Opinion 49A02-1701-CR-154 | October 23, 2017   Page 8 of 10
       basis for appellate review; contributing to the rationality and consistency of

       sentences; explaining to the public and the defendant why a particular sentence

       was imposed; fostering acceptance of the sentence by the defendant in the

       furtherance of rehabilitation; and fostering acceptance of the sentence by the

       public to promote confidence in the criminal justice system. Id. (quoting

       Abercrombie v. State, 274 Ind. 407, 412, 417 N.E.2d 316, 319 (1981)).


[13]   Aside from sentencing decisions, trial courts in Indiana generally have no

       obligation to enter findings in support of their rulings in criminal cases. See

       Willsey v. State, 698 N.E.2d 784, 789 (Ind. 1998).2 Tibbs contends that the

       importance of a “reverse waiver” ruling should necessitate findings in support

       of the denial of such a petition. Although such a ruling is indeed important, it

       is not more so than a ruling on a motion to suppress, the outcome of which

       could determine whether a prosecution can proceed, and which does not

       require findings. Id. In fact, a trial court is not even required to enter findings

       to support a judgment of conviction following a bench trial, which is the most

       consequential decision a trial court can make. See Miller v. State, 72 N.E.3d 502,

       517 (Ind. Ct. App. 2017), summarily aff’d in relevant part, 77 N.E.3d 1196, 1197

       (Ind. 2017). We decline to impose a requirement that trial courts enter findings

       in support of rulings on a motion for “reverse waiver” under Indiana Code

       Section 31-30-1-4(c).




       2
         As the Willsey opinion noted, such findings generally are required in the federal courts, at least with respect
       to pre-trial motions. See Fed. Rule Crim. Proc. 12(d).

       Court of Appeals of Indiana | Opinion 49A02-1701-CR-154 | October 23, 2017                           Page 9 of 10
                                                  Conclusion
[14]   The trial court did not abuse its discretion and was not required to enter

       findings in support of its decision to deny Tibbs’s motion to transfer his case to

       juvenile court. We affirm his convictions for Level 6 felony obstruction of

       justice and Class A misdemeanor carrying a handgun without a license.


[15]   Affirmed.


       May, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Opinion 49A02-1701-CR-154 | October 23, 2017   Page 10 of 10